996 So. 2d 954 (2008)
Christopher MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-281.
District Court of Appeal of Florida, First District.
December 16, 2008.
Christopher Miller, pro se, Appellant.
Bill McCollum, Attorney General, Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Christopher Miller seeks review of a trial court order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Appellant's sentence for grand theft has expired, his case is hereby dismissed as moot. See Pressley v. State, 741 So. 2d 1157 (Fla. 1st DCA 1999) (stating that a claim raised pursuant to rule 3.800(a) may be moot once the movant has completed his sentence).
DISMISSED.
BARFIELD, ALLEN, and THOMAS, JJ., concur.